MEMORANDUM OF UNDERSTANDING
AND AGREEMENT

Between

THE GOVERNMENT OF THE REPUBLIC OF SIERRA LEONE

And

SIERRA LAND DEVELOPMENT LTD.

MEMORANDUM OF UNDERSTANDING AND AGREEMENT

Between

(1) The Government of the Republic of Sierra Leone (GOSL) acting
by each of the Ministries of Agriculture, Forestry and Food
Security, Finance and Economic Development, Trade and
Industry

(2) SIERRA LAND DEVELOPMENT LID., a private limited liability
company established and registered under the laws of Sierra
Leone with company Certificate of Incorporation number T-
1046228-8/2013 and with its registered office at Makump, Lunsar,
Sierra Leone. :

Recitals
‘A. Sierra Land Development mission is to support the agricultural
sector through supplying arable farm land and farmland road
infrastructure to farmers and landowners, through land
development services.

B. The production of food crops is characterized by low yields.
Sierra Land Development overall objective is to invest in
developing and supplying productive arable lands.

C. Sierra Land Development will recruit, besides one technical
director, Sierra Leonean staff only and provide relevant training.

. Sierra Land Development will make the obtained knowledge
and experience available as contribution to the food security
position of Sierra Leone. Sierra Land Development is located in
Makomp (Lunsar) with access to the educational, resource
centre for this purpose and for training purposes.

E: Sierra Land Development envisages developing a best practice
for land development.

fe Sierra Land Development intends to operate exclusively in Sierra
Leone.
Sierra Land Development envisages that the Project can sustain
itself after its start up period for an unlimited period of time

GOSL seeks to promote the expansion of local agricultural
production for local and export markets;

GOSL supports the development of small farmer production and
nucleus/outgrower schemes;

GOSL welcomes labour-intensive industries which provide stable
income and training to its workforce;

K. GOSL promotes the establishment of sustainable economic
centers in rural area;
Considering:

ib GOSL has agreed the Project meets the policy objectives of
GOSL;

M.  GOSL recognizes the expected benefits of the Project in terms of
job creation, education, stable income, and infrastructures as
well as the positive indirect effects.

N. GOSL wants to improve the livelinood of an impoverished rural
population which still suffers from the consequences of the civil
war and recognized that the Project will contribute to this;

©.  GOSL recognizes the Project will be based on the provisional
business plan attached to this memorandum.

P. GOSL recognizes the benefits of additional agricultural
production and processing capacity;

Q.  GOSL recognizes the contribution the Project is intended to
make to the agricultural and other economic sectors in Sierra
Leone and that it will indirectly help attract other foreign
investments into the agricultural and other economic sectors;

R. GOSL recognizes a readiness to grant investment incentives in

the form of tax holidays and exemption of duties to Sierra Land
Development Ltd. in connection with the Project:

2 7s we

Itis agreed as follows:
_ SIERRA LAND DEVELOPMENT in regarding the Project as a pioneer

and priority investment in the agricultural sector in Sierra Leone and
taking into account its investment promotion policy, GOSL supports
SIERRA LAND DEVELOPMENT's development of the project by:

(i) Recognizing the Tequirement of SIERRA LAND
DEVELOPMENT to secure additional funding from investors
and lenders and

(i) In view of that status, to support the Project by hereby
agreeing to the main incentives, exemptions and rights as
set out in the Appendix below.

2. SIERRA LAND DEVELOPMENT in consideration of the representations
and agreements in this Memorandum agrees, subject to achieving
financial close and final investment approval by SIERRA LAND
DEVELOPMENT to implement the Project according to its Business
Plan and to meet al project-related infrastructure capital costs |
anticipated in that Business Plan, including but not limited to land
clearance, earth moving, road construction and improvement,
installation of processing plants and inigation network and systems,
factory installation an fit-out and related civil works, residential and
social infrastructures.

3. SIERRA LAND DEVELOPMENT agrees fo permit tendering by local
suppliers of relevant ancillary services, such as transportation, input
supplies, warehousing, engineering and shipping, from time to time
‘on such terms and conditions as SIERRA LAND DEVELOPMENT shall
reasonably specify.

4, GOSL agrees that SIERRA LAND DEVELOPMENT’ whole business is
recognized as an agricultural enterprise and that SIERRA LAND
DEVELOPMENT will be granted benefits and incentives at least
equivalent to those enjoyed by any other business operating in the
agriculture, forestry or bio-energy sectors.

5, Insofar as SIERRA LAND DEVELOPMENT considers it necessary, GOSL
agrees this Memorandum will be given further affect to or
implemented in further detail by GOSL entering into such further
agreements and taking such further action as SIERRA LAND
DEVELOPMENT may reasonably by request.

6. Those shareholders, their affiliates and others referred to in the

Appendix as having the benefit of aright, entitlement, discretion or

| the benefit of an obligation by by GOSL shall have direct benefit of

] such right, entitlement or, as the case may be, discretion and to
enforce such obligation under this Memorandum.

eae oe

7. This Memorandum is governed and shall be construed in

accordance with the laws ‘of the Republic of Sierra Leone and is
intended to be legally binding on the parties.

. This Clause applies fo any claim, dispute or difference of any kind

between the parties arising out of or in connection with this
memorandum (a Dispute). That includes, without limitation, any
question about the memorandum's existence, validity or
termination.

(i) All Disputes shall be referred to and finally resolved by
arbitration in London before three arbitrators under the
Rules of Arbitration of the International Chamber of
Commerce from time to time in force. this Clause
incorporates those Rules except where they conflict with

its express terms.

(ii) Each party shall nominate an arbitrator in the Request for
arbitration or Answer as the case may be not later than 14
days after service of a written request by either party to do
so. The parties must then seek to agree on and nominate
a third arbitrator to act as Chairman within 14 days after
confirmation of the second arbitrator's appointment.
Failing agreement between the parties the two arbitrators
already appointed must within 14 days nominate the third
arbitrator. If any of the parties fail to nominate an
arbitrator or the two arbitrators already appointed fail to
nominate the Chairman, the appointments shall be made
by the ICC Court of Arbitration.

(ii) The proceedings shall be conducted in the English
language. All documents submitted in the arbitration shall
be in the English language or, if in another language, be
accompanied by a certified English translation.

(iv) None of the parties may appeal to any court on a
question of law arising out of an award made in the
arbitration. The parties irrevocably waive any tights of
appedi they might otherwise have had.

{v) The award shall be final and binding on the parties or
anyone claiming through or under them and judgment
rendered on the award may be entered in any court
having jurisdiction or application may be made to such
court for judicial acceptance of the award and an order
of enforcement as the case may be.

(vi)

GOSL irrevocably and unconditionally;
(a) acknowledges that the execution, performance and
delivery by each Party of this Memorandum shall
constitute a private commercial transaction entered

into entirely in its commercial capacity;

(b)agrees that should any other party bring legal
proceedings against it or its assets in relation to this
Memorandum, no immunity from such legal
proceedings (which shall be deemed to include
without limitation, suit, attachment prior to judgment ,
other attachment, the obtaining of judgment,
execution or other enforcement) shall be claimed by
or on behalf of itself other than in respect of
government buildings located in Sierra Leone or
buildings forming part of a diplomatic or consular
mission | except to the extent necessary to effect
service of legal process); and

(c)consents generally in respect of any such
proceedings to the giving of nay relief or the issue of
any process in connection with such proceedings
including the making, enforcement or execution
against any property whatsoever (irrespective of its
use or intended use) of any order or judgment which
may be made or given in such proceedings, and
SIERRA LAND DEVELOPMENT irrevocably and
unconditionally agrees it shall not be entitled to, and
shall not, take any action to enforce a judgment or
arbitral award against any bank account held by
GOSL [including of any of its diplomatic or consular
missions) within a period of 45 days from the dater of

. such judgment or award or such longer period
granted to GOSL in the judgment or award to meet
the same

9. SIERRA LAND DEVELOPMENT shall establish a Sierra Land
Development Foundation when the first profits are realized,
donating annually 5% of the after fax profits.

The funds will be applied to promote Corporate Social
Responsibilities which would include but not limited to:

(a) Social Infrastructure: Construction/rehabilitation of
educational, health, water and sanitation, recreational

facilities, etc;
si a
Vee

(b)

Employment Opportunities: Management, middle cadre and
junior staff levels.

Appendix

Government GOSL supports the Project and agrees to provide such assistance and

ee cathe enter into such agreements to ensure the successful implementation of
the Project and its funding as SIERRA LAND DEVELOPMENT, its shareholders
or the funders may reasonably require from time to time.

Permits GOSL confirms that SIERRA LAND DEVELOPMENT will be granted al the
required permits and other authorizations in connection with the Project
and its funding provided that SIERRA LAND DEVELOPMENT complies with
all published requirements of the Laws of the Republic of Sierra Leone in
relation to such permits or authorizations, the details of which are
generally available to the public in Sierra Leone

Further Permits

Revocation of
Permits

Breach of Permits

GOSL undertakes that should SIERRA LAND DEVELOPMENT (or any other
person taking part or participating in the Project or its funding), at any
time, be required to object any further permit or other authorization in
connection with itself, its activities or the Project (or any part of the
Project) or is funding, it shall take all necessary steps to ensure such permit
or other authorization is issued forthwith provided that SIERRA LAND
DEVELOPMENT or, as the case may be, such other person complies with
all published requirements of the laws of the Republic of Sierra Leone in
relation to such permits or authorizations, the details of which are
generally available to the public in sierra Leone.

GOSL agrees that any permit or other authorization will only be cancelled,
terminated or revoked, or amended or changed, in accordance with its
terms and conditions only (which include the laws and published
regulations, the details of which are generally available to the public in
Sierra Leone, pursuant to which it was issued.

If SIERRA LAND DEVELOPMENT or other person to whom it was issued fails
to abide by any terms of any permit or authorization, GOSL (or any
relevant official or public authority) may exercise any per pursuant to the
laws of the Republic of Sierra Leone in respect of such failure. However,
GOSL agrees it will not ( and will procure that no official or public authority
will) exercise any such power unless SIERRA LAND DEVELOPMENT and such
other person(s) it shall specify for this purpose have first been longer of
two weeks’ and any minimum statutory period of notice (The Nofice) of
such failure and given the opportunity, and failed within a reasonable
period of time after receipt of such notice, to rectify, remedy or cure such
failure unless, in the opinion of GOSL acting reasonably, there is a
significant risk to life or the environment. If there is a significant risk to lie or
he environment, GOSL shall be entitled to suspend the relevant permit or
authorization for the minimum period of time which could be anticipated
as being reasonably necessary for an organization which is competent,
experienced and efficient to prevent such risk occurring.

For the purposes of this paragraph, “reasonable period” means at
a minimum period of twelve weeks from date of delivery of the

notice.
6 AN
6. Environmental and Social Assessment

The Environmental License for the project will be granted to the
Company, subject to conditions only which are typical for an
Environmental License, no later than 4 weeks after the application
is lodged unless (a) it is withheld for one or more lawful reasons
which are objectively reasonable for withholding such
Environmental License under the relevant laws of the Republic of
Sierra Leone or (b) The company’ s environmental management
plan (including ESIA) is not being implemented to a material extent
and any of these reasons have been communicated to the
company in written form by the appropriate body.

7. Fiscal Concessions for the Agricultural sector
7 (a) Personal Income Tax for Local Employees:

All local employees are subject fo Pay As You Earn Tax (PAYE) consistent
with the provisions of the Income Tax Act 2000 as amended [Part V of the
first schedule]. This includes rules relating to Benefit -in- Kind [sections 23 and
176(9)] subject to the provisions of the National Social Security and
Insurance Trust Act of 2001.

7 (b) Personal Income Tax for Foreign Employees:

Income eared from a source in Sierra Leone by foreign nationals is subject
to tax at the rate of 25% [part ii of the Second Schedule]. This will be based
‘on the requirements for residency as provided for in sections 10-13 of the
Income Tax Act 2000 as amended.

7 (c) Corporation Tax

The Chargeable Business income of agricultural activities shall be exempt
from corporation tax for a period of 10 years. This includes all activities such
as rice farming, tree crop farming such as cocoa, coffee, rubber, and palm
oil etc. from the date of commencement of such activity.

7 (d) Dividend Tax Exemption
50% of dividend paid during the qualifying period will be exempt from
withholding and other taxes.

7 (e) Exemption from export sales
5% of total income derived from export sales will be exempt from

corporation tax after the qualifying period.

7 (f) Capital Allowance
All Fixed Assets’shall be subject to capital allowance up to 40% as provided
for in the Income Tax Act, 2000 (as amended).

7 (g) Investment Allowance
An additional 5% investment allowance will be given on the procurement of
any new qualifying asset and investment in each year of assessment.

7 (h) Customs duty
All plants, equipments and machinery shall be imported free of any duty
and taxes (except for ECOWAS levy currently at 0.5% of CIF value) for any
five years selected by the taxpayer (FA 201 1)

7 (i) Importation of Agricultural inputs

Importation of all agricultural inputs shall not be subject to import duty for a
period of five years from the date of commencement of business (FA 2013).
For the purpose of this MOU, Agricultural inputs include the following:

ti) Fertilizers

(ii) Pesticides

(li) Insecticides

(iv) Seeds and seedlings

(v) Hybrid Tree Seeds

(vi) Day-old-chicks

(vii) Animal semen.

7 (j) Importation of feed, vaccine and veterinary drugs for livestock
and poultry:

Importation of feeds, vaccine and veterinary drugs for livestock and poultry
shall attract import duty free concessions for a period of five years from the
date of commencement of business (FA2013)

7 (k) Other concessions on expenses incurred In Trade:

The following allowable deductions shall be granted in respect of the
following expenses in any year of assessment:

Research and development cost - 100%

(i) Training expenses for local staff - 100%

{i) Social and development expenses — 100%

(ii) Expenses on promoting exports — 100%

(iv) Expenses incurred in engaging disable persons including
salaries - 200%

Note: Allowable deductions are only effective in a current year of

8 aw
Water and
Utilities

Change in
Law

assessment. Unclaimed charges for current year are disallowable in future
year of assessments.

7 (1) Trading losses.

Trading losses can be recouped for a maximum period of 10 years.

7 (m) GST
GST shall be administered consistent with the GST Act of 2009.

Chemicals used as agricultural inputs, including all forms of fertilizers,
acaricides, fungicides, rematicides, growth regulators, pesticides, vetenary
drugs, vaccine and animal feed unfit for human consumption shall be
exempt supply for the purpose of GST. The supply of arable land and land
development works shall be exempt supply of GST

8. Exchange Control
8 (a) Inflows and Outflows of foreign Exchange
All inflows and outflows of foreign exchange shall be done through the
banking system in compliance with the Exchange Control Act, 1965 and the
AntitMoney Laundering/Countering the Financing of Terrorism Act, 2012
(AMT/CFT).

8 (b) Export Revenue

All revenue derived from export must first be channeled through Sierra
Leone Banking System before they are repatriated to any other bank of the
investors’ choice. This is just a way to improve the country's Balance of
Payment position.

GOSL agrees to enter into a water rights agreement with Sierra Land
Development Ltd. Shall be charged at a fixed rate of 3 Leone per cubic
metre of water extracted from rivers and other water courses. There shall be
no restriction on the volume of water extracted by Siera Land
Development Ltd. From rivers, other water courses, wells and boreholes.

If any law applied in Sierra Leone comes into effect or is amended, nullified,
repeated, withdrawn or replaced (3 Change in Law) which has a material
adverse effect on the ability of Sierra Land Development Ltd., its contractors,
sub-contractors, any shareholder or funder to perform their respective
obligations under any document relevant to the development, operation of
funding of the project or the cost of or return from so doing, after faking into.
account the benefits associated directly and expressly with any such
Change in Law, then GOSL undertakes to grant to the project. Sierra Land

>

Nationalization
or
Expropriation

Compliance
with Laws

Development Ltd. is contractors, sub-contractors, the shareholders and the
funders any exemption or license or other authorization necessary or
desirable to ensure that such interests, rights, obligations and economic
retum are not materially adversely affected.

If there is a dispute between the Parties in relation to whether the Change in
Law has the effect described above, it shall be referred to the arbitration
procedures as agreed and set out in this Memorandum or PPA, once the
PPA is in full force and force and prior to the date as set out in the
Agreement.

GOSL agrees that it will not, nor attempt fo, nationalize, expropriate or
confiscate all or any part of the assets or rights of Sierra Land Development
Ltd., it sub-contractor or their respective contractors or any other party to
the documents relevant to the development, operation and funding of
the Project or the share capital of Slerra Land Development Ltd. other than
‘on the basis of full compensation (including loss of profit) to the affected
parties, including an amount not less than that required to repay alll
principles, interest, fees, costs and expenses amounts outstanding to the
funders under or pursuant to the funding documents.

Each Party confirms that it does not intend and will not engage in any
illegal activity and Sierra Land Development Ltd. agrees that it will comply
with national standards in relation to environmental protection and health
and safety as required for the type of activities carried out under the
Project and/or by Sierra Land Development Ltd. in general. Sierra Land
Development Lid. agree that it will take reasonable steps to ensure that
none of its group companies will enter into without the prior written consent
of GOSL (which shall not be unreasonably withheld) the business activity of
the production in Sierra Leone of palm oil and other agricultural products
outside of that outlined in this Memorandum or the Business Plan in force at
the relevant time. In the event that Sierra Land Development Ltd. or any of
its shareholders, contractors, sub-contractors or funders are in breach of
this Memorandum such breach shall not be grounds for suspending or
terminating this Memorandum, or any obligation or provision binding on
GOSL under this Memorandum. The penalty for any such breach shall be,
insofar such breach is a criminal or civil offence in Sierra Leon the penalty
imposed following the application of the applicable criminal or civil
procedure and applicable damages for breach of contract.

in the event that GOSL is in breach of this Memorandum such breach shall
not be grounds for suspending or terminating this Memorandum, or any
obligation or provision binding on Sierra Land Development Ltd. under this
Memorandum. The penalty for any such breach shall be, insofar such
breach is ‘a criminal or civil offence in Sierra Leone the penalty imposed
following the application of the applicable criminal or civil procadure, and
applicable damages for breach of contract.

10 Sa

ee
...2014 at Freetown, Sierra Leone

For
the Government of Sierra Leone Sierra Land Development Ltd.
ya °
SierraLand
p Development
os
Soaaee aS Cs a ee an.
Ministry of Agriculture, Forestry and Food Security Director
es

a

Minister of Trade and Industry

W

